Citation Nr: 1549242	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 2003 to September 2003, and from May 2007 to April 2008, including service in an imminent danger area in Iraq from August 2007 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  See 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a rating decision is issued is considered as having been received in conjunction with the initial claim).    

In his March 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated his desire for a hearing before a Veterans Law Judge at a local VA office.  In October 2014, the Veteran was scheduled for a hearing at his local VA office.  The Veteran failed to report for the hearing or provide good cause for his failure to report.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704(d) (2015).  

This matter previously came before the Board in May 2015, at which time it was remanded for additional development, to include scheduling the Veteran for a VA examination in connection with his claims.  The Board finds that the directed development has been completed with respect to the issues addressed in the decision below and the matter is appropriately returned to the Board at this time.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theatre of Operation from August 29, 2007, to March 20, 2008.

2.  The Veterans left and right knee joint pain began during service in Iraq and cannot be attributed to any known clinical diagnosis.

3.  The Veteran's degenerative joint disease of the thoracic spine had its onset in service.


CONCLUSION OF LAW


1.  The criteria for service connection for a left knee disability, manifested by joint pain, have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014). 

2.  The criteria for service connection for a right knee disability, manifested by joint pain, have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.

3.  The criteria for service connection for degenerative joint disease of the thoracic spine  have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Because the Veteran served in the Southwest Asia Theater of Operations in support of Operation Iraqi Freedom (in this case, he has verified service in Iraq during his second period of active duty), service connection may also be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2014).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of Operations or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5).

For the purposes of service connection for undiagnosed illnesses, signs or symptoms which may be manifestations of said undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

The Veteran asserts that service connection is warranted for right knee, left knee and back disabilities on the basis that the conditions have been recurrent since service.  In support, he has submitted numerous lay statements that corroborate his account.

As to his right knee and left knee disability claims, VA treatment records indicate that in May 2009, the Veteran was found to have bilateral knee arthralgia, greater in the left knee, which was triggered by activity.  There was no swelling, erythema, or effusion, and the Veteran was able to perform a full squat without instability.  The examination was found to be normal and no diagnosis was given in connection with his knee pain.

In September 2015, the Veteran was afforded a VA examination in association with his service connection claim.  The Veteran reported first experiencing knee pain in 2008, while stationed in Iraq, and that he was prescribed Motrin.  The left knee was found to have a very focused area of pain, with overall broad area of ache, which flared approximately once a month, lasting about a week.  The pain was medial to the patella, with achiness over the patella.  Achiness was noted to be constant in the left knee.  The right knee was noted to be the same, although flares were not noted and mostly manifested with achiness over the patella.  Range of motion was normal for both knees.  No ankylosis was found.  Joint stability was normal.  Imaging studies of the knees showed no degenerative or traumatic arthritis.  The examiner then stated that there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic left or right knee disorder or its residuals.  

As mentioned above, in making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno, 6 Vet. App. at 470.  In this case, the Veteran has consistently complained of bilateral knee pain, and he is certainly competent to describe his symptoms.  See Jandreau, 492 F.3d at 1377.  Moreover, there is competent and credible lay testimony that corroborates his account.  

Regardless of the Veteran's competent lay testimony regarding his ongoing knee pain, pain, is and of itself, does not generally constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, absent a medical diagnosis for his knee pain, service connection generally cannot be granted on a direct basis because it fails the first criteria, namely, a presently diagnosed disability.  38 C.F.R. § 3.303; Davidson , 581 F.3d at 1316.  Here, however, service connection is warranted as an undiagnosed illness manifested by joint pain in light of the Veteran's qualifying service in the Southwest Asia theatre of operations; his bilateral knee complaints cannot by history, physical examination, or laboratory tests, be attributed to a known clinical diagnosis; and, his symptoms have persisted for more than 6 months.  Further, the Veteran has not only submitted competent evidence that his symptoms manifested during active service in the Southeast Asia theatre, but the Board also finds that his symptoms are, at the very least, 10 percent disabling in each knee.  See  Burton v. Shinseki, 25 Vet. App 1 (2011) (providing, inter alia, that where the disability is noncompensable and the Veteran complains of pain on motion, the Veteran is entitled to at least the minimum compensable rating for the joint); see also Petitti v. McDonald, No. 13-3469, 2015 WL 6604304, at *8 (Vet. App. Oct. 28, 2015) amended, (Vet. App. Oct. 30, 2015) (citing Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169. 

As to his back disability claim, the evidence shows that the Veteran has complained of back problems since service, and this account is likewise supported by competent lay evidence that corroborates that account.  Further, in September 2015, a VA examiner diagnosed him as having degenerative joint disease of the thoracic spine.  As such, given the credible evidence of continuity of symptomatology, service connection for degenerative joint disease of the thoracic spine is warranted.  Walker; Burton, Petitti.


ORDER

Service connection for a left knee disorder is granted.  

Service connection for a left knee disorder is granted.  

Service connection for degenerative joint disease of the thoracic spine is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


